DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the second Office Action based on Application 16/170,747 and is in response to Applicant Arguments/Remarks filed 12/21/2020.
Claims 1-12 are previously pending, of those claims, claims 3-6, and 8-12 have been amended, claims 1 and 7 have been canceled.  All amendments have been entered.  Claims 2-6 and 7-12 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4-6, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KABACIK (US 2016/0006084 A1) in view of ABOUIMRANE (US 2012/0225352 A1).
With respect to claims 4-5, and 10-11.  KABACIK teaches a lithium sulphur cell (abstract).  Such a cell includes an anode, a cathode, an electrolyte, and a porous separator (paragraph 0032).  The anode may be formed of lithium metal or a lithium metal alloy (paragraph 0032).  The cathode may include a mixture of electroactive sulphur and an electroactive material (paragraph 0033).  This mixture is placed on a current collector (paragraph 0033).  The electroactive sulphur may include sulphur based inorganic compounds (paragraph 0035).  The cathode includes the current collector in contact with the mixture of the electroactive sulphur material, and a separator is then disposed between the anode and the cathode, such that the separator is in contact with the mixture of electroactive sulphur material (paragraph 0040).  KABACIK teaches the separator may be a polymeric material (paragraph 0042) which is taken to be the claimed organic material.
KABACIK teaches the cathode includes the electroactive sulphur material, which in turn may be a sulphur based inorganic compound (paragraph 0035).  However, KABACIK does not explicitly teach that the cathode includes immobilized selenium.  
ABOUIMRANE teaches selenium or selenium containing compounds used as electroactive materials in electrodes or electrochemical devices (abstract).  These compounds may be mixed with a carbon material (abstract).  The cathode may include 
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the sulphur based inorganic compound of KABACIK with the selenium and sulphur based inorganic compound of ABOUIMRANE, as this is a simple substitution of one known prior art element in order to achieve predictable results, as both KABACIK and ABOUIMRANE teaches the use of sulphur inorganic compounds as the electroactive material, and then ABOUIMRANE then specifically teaches that such active material may include selenium as the inorganic compound.  
ABOUIMRANE does not explicitly teach that the selenium is immobilized.  However, ABOUIMRANE does teach that the selenium and the carbon material are heated until the selenium melts, thereby penetrating the carbon material to be dispersed throughout (paragraph 0025).  This is taken to meet the claim limitation for the selenium being immobilized within the carbon material, using the broadest reasonable interpretation.  Specifically the melting of the selenium into carbon is the claimed method of forming the immobilized selenium (see present claim 4).  
With respect to claim 6.  KABACIK teaches the cells are charged and C/10 (paragraph 0052) which is taken to be 0.1C.  
With respect to claim 12.  Neither KABACIK nor ABOUIMRANE explicitly teaches a Coulombic efficiency of greater than or equal to 95%.  However, the combination of KABACIK and ABOUIMRANE teaches the same rechargeable battery as claimed, and is therefore taken to have the same properties.  

Claims 2-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KABACIK (US 2016/0006084 A1) in view of ABOUIMRANE (US 2012/0225352 A1) as applied to claim 1 above, and further in view of DAI (US 2016/0020491 A1).
Claim 2 is dependent upon claim 1, and claim 8 is dependent upon claim 7, both of which are rejected above under 35 U.S.C. 103 in view of KABACIK and ABOUIMRANE, claim 3 is being examined as if it depended upon claim 2, and claim 9 is being examined as if it depended upon claim 8.  KABACIK teaches the electrolyte includes a lithium salt and an organic solvent (paragraph 0043).  ABOUIMRANE teaches that the electrolyte may include an electrolyte stabilizing compound that forms a passivation film on the surface of the negative electrode (paragraph 0049).  However, neither KABACIK nor ABOUIMRANE explicitly teaches the anode spaced from the separator by lithium, and the lithium is immersed in an electrolyte.  
DAI teaches lithium batteries (paragraph 0014) that may include lithium polyselenide intermediates or lithium polysulfide intermediates (paragraph 0016) formed from the sulfur or selenium in the active material for the cathode (paragraph 0014).  The electrolyte then includes an SEI layer forming additive in order to prevent these 
At the time the invention as filed, one having ordinary skill in the art would have been motivated to form the SEI layer of DAI on the anode of KABACIK, as DAI teaches that such a layer has the beneficial result of counteracting the shuttling effect (paragraph 0016-0019).  
Further with respect to claims 3 and 9.  KABACIK teaches that the electrolyte, which as noted above, includes lithium salts, is introduced into the separator (paragraph 0034).  DAI then teaches that the SEI forming additives are added to the electrolyte, and that the SEI layer 19 is formed on the surface of anode (paragraph 0039).  Therefore the lithium of the SEI layer is taken to be immersed in the electrolyte.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KABACIK (US 2016/0006084 A1) in view of ABOUIMRANE (US 2012/0225352 A1) as applied to claim 11 above, and further in view of COETZER (US 4,164,608).
Claim 12 is dependent upon claim 11, which is rejected above under 35 U.S.C. 103 in view of KABACIK and ABOUIMRANE.  As noted above, neither KABACIK nor ABOUIMRANE explicitly teaches a Coulombic efficiency of greater than or equal to 95%.  However, ABOUIMRANE teaches that the selenium and the carbon material are heated until the selenium melts, thereby penetrating the carbon material to be dispersed 
COETZER teaches cathodes for an electrochemical cell, where the cathode includes an electronegative element selected from sulphur and selenium (column 2 lines 51-59).  The electronegative element is sorbed and held captive during use of the cathode in a cell (column 2 lines 50-57).  The sulphur or selenium is held in a molecular sieve carrier (column 2 lines 62-65) and this is the immobilization of the electrochemical reactants (column 1 lines 5-8).  The molecular sieves may include carbon sieves, or zeolites (column 4 lines 15-18).  This is taken to result in a Coulomb efficiency of over 95% depending on the sieve (TABLE 1).  The reason for this being that the electrochemical reaction occurs within the molecular cavies of the sieves, and the lithium sulphide or lithium selenide remain within the cavities during use (column 16 lines 44-56).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the carbon materials of the selenium containing compound carbon composite of ABOUIMRANE as modifying KABACIK, with the carbon molecular sieves of COETZER, as COETZER teaches that such sieves are beneficial in order to not have a significant loss of coulomb efficiency and beneficial sulphur or selenium utilization (column 16 lines 35-37).  

Response to Arguments
Applicant’s arguments, see page 4 of Applicant Arguments/Remarks, filed 12/21/2020, with respect to the 35 U.S.C. 112(b) rejection of claims 3 and 9 have been 35 U.S.C. 112 rejection of claims 3 and 9 has been withdrawn. 
Applicant has amended the claims to overcome the rejection.

Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
On page 5 of Applicant Arguments/Remarks Applicant argues that KABACIK fails to teach the immobilized selenium.  This argument is not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present case it is the combination of KABACIK with ABOUIMRANE that teaches the claimed invention.  
On pages 5-6 of Applicant Arguments/Remarks Applicant argues against the 35 U.S.C. 103 rejection in view of ABOUIMRANE.  On page 5 Applicant argues that according to ABOUIMRANE the physical conditions for a selenium containing device to operate are materially different from those for lithium sulfur batteries.  Applicant argues that ABOUIMRANE teaches the device is intended for operation at less than the melting point of the selenium or less than the temperature of a molten salt material.  However this argument is not persuasive.  
Specifically even if the operating temperature where decreased for the combination of KABACIK and ABOUIMRANE, this would be well understood and 
On page 6 of Applicant Arguments/Remarks Applicant argues that even if the references would have suggest the modification there is no evidence that it would have been obvious to provide KABACIK with “a separator disposed in direct contact with … immobilized selenium”.  Applicant notes that KABACIK teaches the separator is in contact with the sulphur, and ABOUIMRAN mentions a separator.  Applicant notes that neither references would teach where the separator is used together with a selenium carbon composite, where physical operating conditions would not necessarily be the same as for lithium sulphur batteries.  This argument is not persuasive. 
The combination of KABACIK and ABOUIMRANE is taken to meet these limitations.  Specifically KABACIK is taken to teach the active material in direct contact with the separator material (paragraph 0040) and then ABOUIMRANE teaches the active material may be selenium containing compounds, such as a selenium containing carbon composite (paragraph 0010).  Therefore the substitution of the sulfur active material of KABACIK with the carbon selenium composite of ABOUIMRANE would similarly have the selenium carbon composite active material in contact with the separator as taught by KABACIK.  Applicant’s argument that the physical operatint conditions being different as a barrier for the substitution is taken to be non-persuasive as Applicant has failed to provide any scientific reasoning or basis other than arguments by the Attorney for why one of ordinary skill in the art would not find this to be non-obvious.  Therefore this argument is not persuasive.  In contrast DAI (US 2016/0020491 .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722